Title: To Thomas Jefferson from James Main, 3 November 1808
From: Main, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 3th November 1808
                  
                  As an unhackeyed editor devoted to the cause of truth, I take the liberty to beg the favr. of your Excellency if it comports with your high official duties, to permit a Copy of the Message, to be transmitted, so as to Anticipate my brethren, by one days mail. This would be an incalculable advantage to our establishment, & would gratify the anxiety of our friends. Our friend Dr Mitchell left us yesterday, & can inform respecting our republican orthodoxy. If asking this favor is improper, Your Excellys. good sense will forgive the freedom and will at once percieve the motive which induces me to apply to the fountain head, for a document, for which the public looks with so much anxiety, & the reciept of which would be of singular advantage to our infant establishment With sentiments of the most profound respect and sincere esteem, I have the honor to be your Excellency’s most Obedt. & Most Humle Servt.
                  
                     James Main 
                     
                  
               